 

Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 1 of 9

S14 ev390.
UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD R. CONKLIN IV CASE NO. FILED
PLAINTIFF, | HON. SCRANTON
MAR 04 2019
Vv.
PER. e
OFFICER CARDENAS DEWUTY CLERK
DEFENDANT.

 

COMPLAINT WITH JURY DEMAND

Introduction
This is a civil rights action filed by Donald R. Conklin, a county inmate, for
damages and injunctive relief under 42 U.S.C. §1983, alleging retaliation for
speech in violation of the First Amendment and cruel and unusual punishment in
violation of the Eighth Amendment to the United States Constitution.
Jurisdiction
1. The Court has jurisdiction over the plaintiff's claims of violation of federal
constitutional rights under 42 U.S.C. §§1331 and 1343.
Parties
2. The plaintiff, Donald R. Conklin IV, was incarcerated at Monroe County !
Correctional Facility (“MCCF”) during the events described in this

complaint.

 
Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 2 of 9

. The defendant, Officer Cardenas, is a correctional officer employed at
MCCF. He is sued in his individual and official capacities.

Facts
. On November 8", 2018, at approximately 0700 hours, the plaintiff was
locked in his cell (“M.I.-10”) following a mandatory facility lockdown.
. The plaintiff was and had been engaged in a conversation with another
inmate housed in the cell adjacent to his (“M.I.-9”).
. The defendant had come on to the plaintiff’s unit (“Male Intake”) as the
assigned housing unit officer at the beginning of his shift; 0700 hours.
. After making his preliminary rounds, the defendant took his seat at the
officer’s desk.
. Minutes later, the defendant interrupted the plaintiff's conversation and told
the plaintiff to “Shut up.”
. The plaintiff related that he has a constitutionally protected right to freedom

of speech.

Retaliation for Speech

10. The defendant then related, for the rest of the inmates on Male Intake to

hear, “You also have the right to child porn,” referring to criminal charges

which the plaintiff was acquitted of six (6) months prior.

 
 

Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 3 of 9

Facts

11. On November 8", 2018, at approximately at 1115 hours, the plaintiff was
locked in M.I.-10 following a mandatory facility lockdown.

12. During said lockdown, a phone repairman came on Male Intake to repair an
inmate phone.

13. During said repair, an announcement was made over MCCF’s intercom
stating that “The count is clear,” which typically precedents a facility
unlock.

14,.The defendant did not unlock any inmates’ cell doors.

15. Minutes later, a cart which contained Male Intake’s meals was delivered to
the unit by inmate workers.

16.The defendant then verbally announced to the inmates on Male Intake that
“[inmates] will not eat until [the phone repairman] has finished his job.”

17.The plaintiff then stated, “You remember what happened the last time you
tried to keep somebody’s food from them,” referring to an incident which
occurred approximately five months prior where the defendant was assaulted
by an inmate whom was denied a meal tray by the defendant.

18. The defendant then called for the plaintiff to be removed from Male Intake

and placed in administrative segregation.

 
 

Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 4 of 9

19. Thereafter, two (2) other correctional staff members had come to M.I.-10 to
remove the plaintiff from Male Intake and place him in administrative
segregation.

Cruel and Unusual Punishment

20. Sometime between November 9" and November 14", 2018, the plaintiff
was served with a misconduct report charging him with threatening another
person and threatening or abusive language toward staff.

21.The plaintiff participated in a disciplinary hearing on November 15", 2018
for the charges.

22. At the conclusion of the hearing, the Disciplinary Board had found the
plaintiff guilty of threatening another person and sentenced him to fourteen
(14) days in disciplinary segregation.

23. Pursuant to facility procedure, the plaintiff filed an administrative appeal
with the warden pointing out that his statements were not threatening, that he
has no past history of violence, and that the defendant in this matter had
previously antagonized him earlier on November 8", 2018 by falsely
announcing to the other inmates that he is a sexual offender.

24. The warden denied the plaintiff's appeal.

 
Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 5 of 9

Claims for Relief

25.The actions of the defendant in falsely relating to other inmates that the
plaintiff is a sexual offender were done maliciously and sadistically and
constituted retaliation for speech in violation of the First Amendment to the
United States Constitution.

26.The actions of the defendant in charging the plaintiff with misconduct
without need or provocation were done maliciously and sadistically and
constituted cruel and unusual punishment in violation of the Eighth

Amendment to the United States Constitution.

 

 
Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 6 of 9

Relief Requested
WHEREFORE, plaintiff requests that the court grant the following relief:
1. Issue an injunction ordering the warden of MCCF, Garry Haidle, to expunge
the disciplinary conviction described in this complaint from the plaintiff’s
institutional record.

2. Award punitive damages in the amount of $5,000 against the defendant.

3. Grant such other relief as it may appear the plaintiff is entitled.

Eeseuaey 27", 2014

Respectfully submitted,

Gonaldl B Cmbbin Wy

Donald R. Conklin IV
4250 Manor Drive
Stroudsburg, PA 18360

 

 
Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 7 of 9

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF PENNSYLVANIA

DONALD R. CONKLIN IV
PLAINTIFF,
V.
OFFICER CARDENAS
DEFENDANT.

 

CASE NO.
HON.

CERTIFICATE OF SERVICE

I, Donald R. Conklin IV, the undersigned, hereby certify that I served this

Complaint in the above-captioned action upon Peter J. Welsh, acting clerk of court,

via United States Postal Service at the following address:

Te
235 North Washington Avenue, Scranton, Pennsylvania on the Z. / day of

Feeevaey , 2019.

 

I verify that the statements made in this certificate are true and correct to the

best of my knowledge, information, and belief. I understand that false statements

made herein are subject to the penalties of perjury.

Lorbll bonbebee

Donald R. Conklin [V
4250 Manor Drive

Stroudsburg, PA 18360

 
 

Case 3:19-cv-00380-JMM-KM Document1 Filed 03/04/19 Page 8 of 9

VERIFICATION
I verify that I, Donald R. Conklin IV, submit this Complaint in the present action
and that the facts and statements contained in the above document are true and
correct to the best of my knowledge, information, and belief. I understand that any

false statements made are subject to the penalties of perjury.
Ww
Feseuaer 27", 2049

Erakl Kent LW

 

 
Case 3: 19#Cv- 00380-JMM-KM Document 1 “Filed 03/04/19 Page 9 of Q..

ONALD Q. Convun

4156 Manoe ewe , Sd
STRoopSBuaG, vA {8360 - oh
“OFFICIAL BUSINESS oS

   
   
  

 

 

cee
a,
ny

{
oy

tel gl
oH

ETERS

ACTING CLER

aur N (IED Semes
N ove” Distt

165. Nos dau: N
6. &

| Sean Now!

 

 
